Citation Nr: 9922735	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-26 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Feasibility of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from April 1969 to March 1971, 
and from February 1975 to February 1977.  The veteran also 
had one month and 20 days of other service prior to April 
1969 which is unverified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 1997, a 
notice of disagreement was received.  In July 1997, a 
statement of the case was issued.  In September 1997, a 
substantive appeal was received.  


FINDING OF FACT

In a written communication received in August 1998, the 
veteran withdrew from appellate status his claim for 
vocational rehabilitation training benefits under the terms 
and conditions of Chapter 31, Title 38, United States Code.


CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.204 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  As noted in the introduction, the 
veteran had perfected his appeal for vocational 
rehabilitation training benefits under the terms and 
conditions of Chapter 31, Title 38, United States Code, which 
had been denied on the basis of feasibility.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that a written 
statement was received in August 1998 in which the veteran 
indicated that he was no longer interested in pursuing his 
claim for vocational rehabilitation training benefits under 
the terms and conditions of Chapter 31, Title 38, United 
States Code.  As such, the veteran withdrew his appeal as to 
that issue.  

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively withdrawn the issue listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the case must be dismissed.  
38 U.S.C.A. § 7108 (West 1991).


ORDER

The appeal is dismissed.



		
	K. J. ALIBRANDO 
	Acting Member, Board of Veterans' Appeals



 

